 1

 2

 3

 4

 5

 6

 7

8                         UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   IN RE MERIT MEDICAL SYSTEMS, INC., Case No. 8:19-cv-02326-DOC-ADS
     SECURITIES LITIGATION
12

13                                              STIPULATED PROTECTIVE ORDER

14                                              Discovery Document: Referred to
                                                Magistrate Judge Autumn D. Spaeth
15

16

17   I.   PURPOSES AND LIMITATIONS

18        A.    Discovery in this action is likely to involve production of confidential,

19        proprietary, or private information for which special protection from public

20        disclosure and from use for any purpose other than prosecuting this litigation

21        may be warranted. Accordingly, the parties hereby stipulate to and petition the

22        Court to enter the following Stipulated Protective Order. The parties

23        acknowledge that this Order does not confer blanket protections on all

24        disclosures or responses to discovery and that the protection it affords from

                                               1
                                                      STIPULATED PROTECTIVE ORDER
 1         public disclosure and use extends only to the limited information or items that

 2         are entitled to confidential treatment under the applicable legal principles. The

 3         parties further acknowledge, as set forth in Section XIII(C), below, that this

 4         Stipulated Protective Order does not entitle them to file confidential information

 5         under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed

 6         and the standards that will be applied when a party seeks permission from the

 7         Court to file material under seal.

8    II.   GOOD CAUSE STATEMENT

 9         A.     This action is likely to involve trade secrets, customer and pricing lists

10         and other valuable research, development, commercial, financial, technical

11         and/or proprietary information for which special protection from public

12         disclosure and from use for any purpose other than prosecution of this action is

13         warranted. Such confidential and proprietary materials and information consist

14         of, among other things, confidential business or financial information,

15         information regarding confidential business practices, or other confidential

16         research, development, or commercial information (including information

17         implicating privacy rights of third parties), information otherwise generally

18         unavailable to the public, or which may be privileged or otherwise protected

19         from disclosure under state or federal statutes, court rules, case decisions, or

20         common law. Accordingly, to expedite the flow of information, to facilitate the

21         prompt resolution of disputes over confidentiality of discovery materials, to

22         adequately protect information the parties are entitled to keep confidential, to

23         ensure that the parties are permitted reasonable necessary uses of such material

24         in preparation for and in the conduct of trial, to address their handling at the

                                                 2
                                                        STIPULATED PROTECTIVE ORDER
 1          end of the litigation, and serve the ends of justice, a protective order for such

 2          information is justified in this matter. It is the intent of the parties that

 3          information will not be designated as confidential for tactical reasons and that

 4          nothing be so designated without a good faith belief that it has been maintained

 5          in a confidential, non-public manner, and there is good cause why it should not

 6          be part of the public record of this case.

 7   III.   DEFINITIONS

8           A.     Action: In re Merit Medical Systems, Inc. Securities Litigation, 8:19-cv-

 9          02326-DOC-ADS.

10          B.     Challenging Party: A Party or Non-Party that challenges the designation

11          of information or items under this Order.

12          C.     “CONFIDENTIAL” Information or Items: Information (regardless of how

13          it is generated, stored or maintained) or tangible things that qualify for

14          protection under Federal Rule of Civil Procedure 26(c), and as specified above in

15          the Good Cause Statement.

16          D.     Counsel: Outside Counsel of Record and House Counsel (as well as their

17          support staff).

18          E.     Designating Party: A Party or Non-Party that designates information or

19          items that it produces in disclosures or in responses to discovery as

20          “CONFIDENTIAL.”

21          F.     Disclosure or Discovery Material: All items or information, regardless of

22          the medium or manner in which it is generated, stored, or maintained

23          (including, among other things, testimony, transcripts, and tangible things), that

24

                                                   3
                                                          STIPULATED PROTECTIVE ORDER
 1   are produced or generated in disclosures or responses to discovery in this

 2   matter.

 3   G.     Expert: A person with specialized knowledge or experience in a matter

 4   pertinent to the litigation who has been retained by a Party or its counsel to

 5   serve as an expert witness or as a consultant in this Action.

 6   H.     House Counsel: Attorneys who are employees of a party to this Action.

 7   House Counsel does not include Outside Counsel of Record or any other outside

8    counsel.

 9   I.     Non-Party: Any natural person, partnership, corporation, association, or

10   other legal entity not named as a Party to this action.

11   J.     Outside Counsel of Record: Attorneys who are not employees of a party

12   to this Action but are retained to represent or advise a party to this Action and

13   have appeared in this Action on behalf of that party or are affiliated with a law

14   firm which has appeared on behalf of that party, and includes support staff.

15   K.     Party: Any party to this Action, including all of its officers, directors,

16   employees, consultants, retained experts, and Outside Counsel of Record (and

17   their support staffs).

18   L.     Producing Party: A Party or Non-Party that produces Disclosure or

19   Discovery Material in this Action.

20   M.     Professional Vendors: Persons or entities that provide litigation support

21   services (e.g., photocopying, videotaping, translating, preparing exhibits or

22   demonstrations, and organizing, storing, or retrieving data in any form or

23   medium) and their employees and subcontractors.

24

                                           4
                                                   STIPULATED PROTECTIVE ORDER
 1         N.     Protected Material: Any Disclosure or Discovery Material that is

 2         designated as “CONFIDENTIAL.”

 3         O.     Receiving Party: A Party that receives Disclosure or Discovery Material

 4         from a Producing Party.

 5   IV.   SCOPE

 6         A.     The protections conferred by this Stipulation and Order cover not only

 7         Protected Material (as defined above), but also (1) any information copied or

8          extracted from Protected Material; (2) all copies, excerpts, summaries, or

 9         compilations of Protected Material; and (3) any testimony, conversations, or

10         presentations by Parties or their Counsel that might reveal Protected Material.

11         B.     Any use of Protected Material at trial shall be governed by the orders of

12         the trial judge. This Order does not govern the use of Protected Material at trial.

13   V.    DURATION

14         A.     Once a case proceeds to trial, all of the information that was designated as

15         confidential or maintained pursuant to this Protective Order becomes public and

16         will be presumptively available to all members of the public, including the press,

17         unless compelling reasons supported by specific factual findings to proceed

18         otherwise are made to the trial judge in advance of the trial. See Kamakana v.

19         City and County of Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006)

20         (distinguishing “good cause” showing for sealing documents produced in

21         discovery from “compelling reasons” standard when merits-related documents

22         are part of court record). Accordingly, the terms of this Protective Order do not

23         extend beyond the commencement of the trial.

24

                                                5
                                                       STIPULATED PROTECTIVE ORDER
 1         B.     Even after final disposition of this litigation, the confidentiality

 2         obligations imposed by this Order shall remain in effect until a Designating

 3         Party agrees otherwise in writing or a court order otherwise directs. Final

 4         disposition shall be deemed to be the later of (1) dismissal of all claims and

 5         defenses in this Action, with or without prejudice; and (2) final judgment herein

 6         after the completion and exhaustion of all appeals, rehearings, remands, trials,

 7         or reviews of this Action, including the time limits for filing any motions or

8          applications for extension of time pursuant to applicable law.

 9   VI.   DESIGNATING PROTECTED MATERIAL

10         A.     Exercise of Restraint and Care in Designating Material for Protection

11                1.     Each Party or Non-Party that designates information or items for

12                protection under this Order must take care to limit any such designation

13                to specific material that qualifies under the appropriate standards. The

14                Designating Party must designate for protection only those parts of

15                material, documents, items, or oral or written communications that

16                qualify so that other portions of the material, documents, items, or

17                communications for which protection is not warranted are not swept

18                unjustifiably within the ambit of this Order.

19                2.     Mass, indiscriminate, or routinized designations are prohibited.

20                Designations that are shown to be clearly unjustified or that have been

21                made for an improper purpose (e.g., to unnecessarily encumber the case

22                development process or to impose unnecessary expenses and burdens on

23                other parties) may expose the Designating Party to sanctions.

24

                                                 6
                                                         STIPULATED PROTECTIVE ORDER
 1        3.     If it comes to a Designating Party’s attention that information or

 2        items that it designated for protection do not qualify for protection, that

 3        Designating Party must promptly notify all other Parties that it is

 4        withdrawing the inapplicable designation.

 5   B.   Manner and Timing of Designations

 6        1.     Except as otherwise provided in this Order (see, e.g., Section

 7        B(2)(b) below), or as otherwise stipulated or ordered, Disclosure or

8         Discovery Material that qualifies for protection under this Order must be

 9        clearly so designated before the material is disclosed or produced.

10        2.     Designation in conformity with this Order requires the following:

11               a.     For information in documentary form (e.g., paper or

12               electronic documents, but excluding transcripts of depositions or

13               other pretrial or trial proceedings), that the Producing Party affix

14               at a minimum, the legend “CONFIDENTIAL” (hereinafter

15               “CONFIDENTIAL legend”), to each page that contains protected

16               material. If only a portion or portions of the material on a page

17               qualifies for protection, the Producing Party also must clearly

18               identify the protected portion(s) (e.g., by making appropriate

19               markings in the margins).

20               b.     A Party or Non-Party that makes original documents

21               available for inspection need not designate them for protection

22               until after the inspecting Party has indicated which documents it

23               would like copied and produced. During the inspection and before

24               the designation, all of the material made available for inspection

                                         7
                                               STIPULATED PROTECTIVE ORDER
 1              shall be deemed “CONFIDENTIAL.” After the inspecting Party has

 2              identified the documents it wants copied and produced, the

 3              Producing Party must determine which documents, or portions

 4              thereof, qualify for protection under this Order. Then, before

 5              producing the specified documents, the Producing Party must affix

 6              the “CONFIDENTIAL legend” to each page that contains Protected

 7              Material. If only a portion or portions of the material on a page

8               qualifies for protection, the Producing Party also must clearly

 9              identify the protected portion(s) (e.g., by making appropriate

10              markings in the margins).

11              c.     For testimony given in depositions, that the Designating

12              Party identify the Disclosure or Discovery Material on the record,

13              before the close of the deposition all protected testimony.

14              d.     For information produced in form other than document and

15              for any other tangible items, that the Producing Party affix in a

16              prominent place on the exterior of the container or containers in

17              which the information is stored the legend “CONFIDENTIAL.” If

18              only a portion or portions of the information warrants protection,

19              the Producing Party, to the extent practicable, shall identify the

20              protected portion(s).

21   C.   Inadvertent Failure to Designate

22        1.    If timely corrected, an inadvertent failure to designate qualified

23        information or items does not, standing alone, waive the Designating

24        Party’s right to secure protection under this Order for such material.

                                        8
                                               STIPULATED PROTECTIVE ORDER
 1                 Upon timely correction of a designation, the Receiving Party must make

 2                 reasonable efforts to assure that the material is treated in accordance with

 3                 the provisions of this Order.

 4   VII.   CHALLENGING CONFIDENTIALITY DESIGNATIONS

 5          A.     Timing of Challenges

 6                 1.       Any party or Non-Party may challenge a designation of

 7                 confidentiality at any time that is consistent with the Court’s Scheduling

8                  Order.

 9          B.     Meet and Confer

10                 1.       The Challenging Party shall initiate the dispute resolution process

11                 under Local Rule 37.1 et seq.

12          C.     The burden of persuasion in any such challenge proceeding shall be on

13          the Designating Party. Frivolous challenges, and those made for an improper

14          purpose (e.g., to harass or impose unnecessary expenses and burdens on other

15          parties) may expose the Challenging Party to sanctions. Unless the Designating

16          Party has waived or withdrawn the confidentiality designation, all parties shall

17          continue to afford the material in question the level of protection to which it is

18          entitled under the Producing Party’s designation until the Court rules on the

19          challenge.

20   VIII. ACCESS TO AND USE OF PROTECTED MATERIAL

21          A.     Basic Principles

22                 1.       A Receiving Party may use Protected Material that is disclosed or

23                 produced by another Party or by a Non-Party in connection with this

24                 Action only for prosecuting, defending, or attempting to settle this Action.

                                                   9
                                                         STIPULATED PROTECTIVE ORDER
 1        Such Protected Material may be disclosed only to the categories of

 2        persons and under the conditions described in this Order. When the

 3        Action has been terminated, a Receiving Party must comply with the

 4        provisions of Section XIV below.

 5        2.    Protected Material must be stored and maintained by a Receiving

 6        Party at a location and in a secure manner that ensures that access is

 7        limited to the persons authorized under this Order.

8    B.   Disclosure of “CONFIDENTIAL” Information or Items

 9        1.    Unless otherwise ordered by the Court or permitted in writing by

10        the Designating Party, a Receiving Party may disclose any information or

11        item designated “CONFIDENTIAL” only to:

12              a.     The Receiving Party’s Outside Counsel of Record in this

13              Action, as well as employees of said Outside Counsel of Record to

14              whom it is reasonably necessary to disclose the information for this

15              Action;

16              b.     The officers, directors, and employees (including House

17              Counsel) of the Receiving Party to whom disclosure is reasonably

18              necessary for this Action;

19              c.     Experts (as defined in this Order) of the Receiving Party to

20              whom disclosure is reasonably necessary for this Action and who

21              have signed the “Acknowledgment and Agreement to Be Bound”

22              (Exhibit A);

23              d.     The Court and its personnel;

24              e.     Court reporters and their staff;

                                       10
                                               STIPULATED PROTECTIVE ORDER
 1   f.     Professional jury or trial consultants, mock jurors, and

 2   Professional Vendors to whom disclosure is reasonably necessary

 3   or this Action and who have signed the “Acknowledgment and

 4   Agreement to be Bound” attached as Exhibit A hereto;

 5   g.     The author or recipient of a document containing the

 6   information or a custodian or other person who otherwise

 7   possessed or knew the information;

8    h.     During their depositions, witnesses, and attorneys for

 9   witnesses, in the Action to whom disclosure is reasonably

10   necessary provided: (i) the deposing party requests that the

11   witness sign the “Acknowledgment and Agreement to Be Bound;”

12   and (ii) they will not be permitted to keep any confidential

13   information unless they sign the “Acknowledgment and Agreement

14   to Be Bound,” unless otherwise agreed by the Designating Party or

15   ordered by the Court. Pages of transcribed deposition testimony or

16   exhibits to depositions that reveal Protected Material may be

17   separately bound by the court reporter and may not be disclosed to

18   anyone except as permitted under this Stipulated Protective Order;

19   and

20   i.     Any mediator or settlement officer, and their supporting

21   personnel, mutually agreed upon by any of the parties engaged in

22   settlement discussions.

23

24

                            11
                                   STIPULATED PROTECTIVE ORDER
 1   IX.   PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED

 2         IN OTHER LITIGATION

 3         A.    If a Party is served with a subpoena or a court order issued in other

 4         litigation that compels disclosure of any information or items designated in this

 5         Action as “CONFIDENTIAL,” that Party must:

 6               1.     Promptly notify in writing the Designating Party. Such notification

 7               shall include a copy of the subpoena or court order;

8                2.     Promptly notify in writing the party who caused the subpoena or

 9               order to issue in the other litigation that some or all of the material

10               covered by the subpoena or order is subject to this Protective Order. Such

11               notification shall include a copy of this Stipulated Protective Order; and

12               3.     Cooperate with respect to all reasonable procedures sought to be

13               pursued by the Designating Party whose Protected Material may be

14               affected.

15         B.    If the Designating Party timely seeks a protective order, the Party served

16         with the subpoena or court order shall not produce any information designated

17         in this action as “CONFIDENTIAL” before a determination by the Court from

18         which the subpoena or order issued, unless the Party has obtained the

19         Designating Party’s permission. The Designating Party shall bear the burden

20         and expense of seeking protection in that court of its confidential material and

21         nothing in these provisions should be construed as authorizing or encouraging a

22         Receiving Party in this Action to disobey a lawful directive from another court.

23

24

                                               12
                                                       STIPULATED PROTECTIVE ORDER
 1   X.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE

 2        PRODUCED IN THIS LITIGATION

 3        A.    The terms of this Order are applicable to information produced by a Non-

 4        Party in this Action and designated as “CONFIDENTIAL.” Such information

 5        produced by Non-Parties in connection with this litigation is protected by the

 6        remedies and relief provided by this Order. Nothing in these provisions should

 7        be construed as prohibiting a Non-Party from seeking additional protections.

8         B.    In the event that a Party is required, by a valid discovery request, to

 9        produce a Non-Party’s confidential information in its possession, and the Party

10        is subject to an agreement with the Non-Party not to produce the Non-Party’s

11        confidential information, then the Party shall:

12              1.     Promptly notify in writing the Requesting Party and the Non-Party

13              that some or all of the information requested is subject to a confidentiality

14              agreement with a Non-Party;

15              2.     Promptly provide the Non-Party with a copy of the Stipulated

16              Protective Order in this Action, the relevant discovery request(s), and a

17              reasonably specific description of the information requested; and

18              3.     Make the information requested available for inspection by the

19              Non-Party, if requested.

20        C.    If the Non-Party fails to seek a protective order from this court within 14

21        days of receiving the notice and accompanying information, the Receiving Party

22        may produce the Non-Party’s confidential information responsive to the

23        discovery request. If the Non-Party timely seeks a protective order, the

24        Receiving Party shall not produce any information in its possession or control

                                              13
                                                      STIPULATED PROTECTIVE ORDER
 1         that is subject to the confidentiality agreement with the Non-Party before a

 2         determination by the court. Absent a court order to the contrary, the Non-Party

 3         shall bear the burden and expense of seeking protection in this court of its

 4         Protected Material.

 5   XI.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 6         A.     If a Receiving Party learns that, by inadvertence or otherwise, it has

 7         disclosed Protected Material to any person or in any circumstance not

8          authorized under this Stipulated Protective Order, the Receiving Party must

 9         immediately (1) notify in writing the Designating Party of the unauthorized

10         disclosures, (2) use its best efforts to retrieve all unauthorized copies of the

11         Protected Material, (3) inform the person or persons to whom unauthorized

12         disclosures were made of all the terms of this Order, and (4) request such person

13         or persons to execute the “Acknowledgment and Agreement to be Bound” that is

14         attached hereto as Exhibit A.

15   XII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

16         PROTECTED MATERIAL

17         A.     When a Producing Party gives notice to Receiving Parties that certain

18         inadvertently produced material is subject to a claim of privilege or other

19         protection, the obligations of the Receiving Parties are those set forth in Federal

20         Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify

21         whatever procedure may be established in an e-discovery order that provides for

22         production without prior privilege review. Pursuant to Federal Rule of Evidence

23         502(d) and (e), insofar as the parties reach an agreement on the effect of

24         disclosure of a communication or information covered by the attorney-client

                                                 14
                                                         STIPULATED PROTECTIVE ORDER
 1       privilege or work product protection, the parties may incorporate their

 2       agreement in the Stipulated Protective Order submitted to the Court.

 3   XIII. MISCELLANEOUS

 4       A.    Right to Further Relief

 5             1.       Nothing in this Order abridges the right of any person to seek its

 6             modification by the Court in the future.

 7       B.    Right to Assert Other Objections

8              1.       By stipulating to the entry of this Protective Order, no Party waives

 9             any right it otherwise would have to object to disclosing or producing any

10             information or item on any ground not addressed in this Stipulated

11             Protective Order. Similarly, no Party waives any right to object on any

12             ground to use in evidence of any of the material covered by this Protective

13             Order.

14       C.    Filing Protected Material

15             1.       A Party that seeks to file under seal any Protected Material must

16             comply with Civil Local Rule 79-5. Protected Material may only be filed

17             under seal pursuant to a court order authorizing the sealing of the specific

18             Protected Material at issue. If a Party's request to file Protected Material

19             under seal is denied by the Court, then the Receiving Party may file the

20             information in the public record unless otherwise instructed by the Court.

21   XIV. FINAL DISPOSITION

22       A.    After the final disposition of this Action, as defined in Section V, within

23       sixty (60) days of a written request by the Designating Party, each Receiving

24       Party must return all Protected Material to the Producing Party or destroy such

                                               15
                                                      STIPULATED PROTECTIVE ORDER
 1         material. As used in this subdivision, “all Protected Material” includes all copies,

 2         abstracts, compilations, summaries, and any other format reproducing or

 3         capturing any of the Protected Material. Whether the Protected Material is

 4         returned or destroyed, the Receiving Party must submit a written certification to

 5         the Producing Party (and, if not the same person or entity, to the Designating

 6         Party) by the 60 day deadline that (1) identifies (by category, where appropriate)

 7         all the Protected Material that was returned or destroyed and (2) affirms that the

8          Receiving Party has not retained any copies, abstracts, compilations, summaries

 9         or any other format reproducing or capturing any of the Protected Material.

10         Notwithstanding this provision, Counsel are entitled to retain an archival copy of

11         all pleadings, motion papers, trial, deposition, and hearing transcripts, legal

12         memoranda, correspondence, deposition and trial exhibits, expert reports,

13         attorney work product, and consultant and expert work product, even if such

14         materials contain Protected Material. Any such archival copies that contain or

15         constitute Protected Material remain subject to this Protective Order as set forth

16         in Section V.

17         B.     Any violation of this Order may be punished by any and all appropriate

18         measures including, without limitation, contempt proceedings and/or monetary

19         sanctions.

20

21   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

22

23   Dated: July 12, 2021                     /s/ Jonathan D. Uslaner
                                              Jonathan D. Uslaner (SBN 256898)
24                                            jonathanu@blbglaw.com

                                                16
                                                       STIPULATED PROTECTIVE ORDER
 1   Lauren M. Cruz (SBN 299964)
     lauren.cruz@blbglaw.com
 2   BERNSTEIN LITOWITZ BERGER &
     GROSSMANN LLP
 3   2121 Avenue of the Stars, Suite 2575
     Los Angeles, CA 90067
 4   Telephone: (310) 819-3472

 5   John J. Rizio-Hamilton (appearing pro hac
     vice)
 6   Johnr@blbglaw.com
     BERNSTEIN LITOWITZ BERGER &
 7   GROSSMANN LLP
     1251 Avenue of the Americas
8    New York, New York 10020
     Telephone: (212) 554-1400
 9   Fax: (212) 554-1444

10   Attorneys for Lead Plaintiff Employees’
     Retirement System of the City of Baton Rouge
11   and Parish of East Baton Rouge and Co-Lead
     Counsel for the Class
12
     /s/ David R. Kaplan
13
     David R Kaplan (SBN 230144)
14   dkaplan@saxenawhite.com
     Hani Y. Farah (SBN 307622)
15   hfarah@saxenawhite.com
     Patrick J. Wooding (SBN 322726)
16   pwooding@saxenawhite.com
17
     Saxena White P.A.
     12750 High Bluff Drive, Suite 475
18   San Diego, CA 92130
     Telephone: (858) 997-0860
19   Facsimile: (858) 369-0096
20
     Steven B. Singer
21   (pro hac vice forthcoming)
     ssinger@saxenawhite.com
22   Saxena White P.A.
     10 Bank Street, 8th Floor
23
     White Plains, NY 10606
24   Telephone: (914) 437-8551

      17
             STIPULATED PROTECTIVE ORDER
 1                              Facsimile: (888) 631-3611
                                Attorneys for Lead Plaintiffs the Atlanta
 2                              Funds and Co-Lead Counsel for the Class
 3

 4   Dated: July 12, 2021       /s/ Paul R. Bessette
                                Paul R. Bessette (Bar No. 139675)
 5                              pbessette@kslaw.com
                                Michael J. Biles (Bar No. 186600)
 6                              mbiles@kslaw.com
                                Joseph N. Akrotirianakis (Bar No. 197971)
 7                              jakro@kslaw.com
                                KING & SPALDING LLP
8                               633 West Fifth Street, Suite 1600
                                Los Angeles, CA 90071
 9                              Tel: (213) 443-4355

10                              S. Saliya Subasinghe (pro hac vice)
                                ssubasinghe@kslaw.com
11                              KING & SPALDING LLP
                                500 W. 2nd Street, Suite 1800
12                              Austin, TX 78701
                                Tel: (512) 457-2000
13
                                Counsel for Defendants
14

15   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

16

17   Dated:   July 14, 2021           /s/ Autumn D. Spaeth
                                HONORABLE AUTUMN D. SPAETH
18                              United States Magistrate Judge

19

20

21

22

23

24

                                  18
                                         STIPULATED PROTECTIVE ORDER
 1                            LOCAL RULE 5-4.3.4 CERTIFICATION

 2          Pursuant to L.R. 5-4.3.4, I, Jonathan D. Uslaner, attest that all other signatories

 3   listed and on whose behalf this filing is submitted have authorized this filing and

 4   concur in its consent.

 5                                                    By:   /s/ Jonathan D. Uslaner
                                                             Jonathan D. Uslaner
 6

 7

8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                 19
                                                        STIPULATED PROTECTIVE ORDER
 1                               EXHIBIT A
                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2

 3           I,                                  [print or type full name], of

 4                         [print or type full address], declare under penalty of perjury that I

 5   have read in its entirety and understand the Stipulated Protective Order that was issue

 6   by the United States District Court for the Central District of California on [DATE] in

 7   the case of In re Merit Medical Systems, Inc. Securities Litigation, 8:19-cv-02326-DOC-

8    ADS. I agree to comply with and to be bound by all the terms of this Stipulated

 9   Protective Order and I understand and acknowledge that failure to so comply could

10   expose me to sanctions and punishment in the nature of contempt. I solemnly promise

11   that I will not disclose in any manner any information or item that is subject to this

12   Stipulated Protective Order to any person or entity except in strict compliance with the

13   provisions of this Order.

14           I further agree to submit to the jurisdiction of the United States District Court

15   for the Central District of California for the purpose of enforcing the terms of this

16   Stipulated Protective Order, even if such enforcement proceedings occur after

17   termination of this action. I hereby appoint                                   [print or

18   type full name] of                                 [print or type full address and

19   telephone number] as my California agent for service of process in connection with this

20   action or any proceedings related to enforcement of this Stipulated Protective Order.

21   Date:

22   City and State where sworn and signed:

23   Printed Name:

24   Signature:

                                                  20
                                                         STIPULATED PROTECTIVE ORDER
